Title: From John Adams to James Warren, 29 April 1777
From: Adams, John
To: Warren, James


     
      Dr sir
      
       Ap. 29. 77
      
     
     I have but a few Moments to write, and these it is my Duty to improve, and faithfully to tell you, that unless you exert yourselves and send forward your Troops, it is my firm Opinion that Howe will recruit his Army as fast as Washington and that from Americans. The People of New York and New Jersey, have been so scandalously neglected this Winter, that they are flying over to How in considerable Numbers. Nay our Army, under Washington is so dispirited by conscious Weakness, that the Spirit of Desertion prevails among them, and there are more go over to How, from our Army than come from his to ours, two to one.
     Every Man of the Massachusetts Quota ought to have been ready last December. And not one Man has yet arrived in the Field—and not three hundred Men at Ticonderoga. It is our Weakness, and Want of Power to protect the People that makes Tories and Deserters. I have been abominably deceived about the Troops. If Ticonderoga is not lost it will be because it is not attacked. And if It should be New England, will bear all the shame and all the Blame of it. In plain English I beg to be supported or recalled. The Torment of hearing eternally Reflections upon my Constituents, that they are all dead, all turned Tories that they are small Beer, which froths and foams for a few Moments while it is new, and then flattens down, to worse than Water, without being able to contradict or answer them is what I will not endure.
     By a Letter from A. Lee 20 Feb. Burgoigne is coming with Ten Thousand Germans and three thousand British to Boston. They will go first to Rhode Island I suppose. From thence they will join How or go to Boston according to Circumstances. If you make up a decent Force under Washington in the Jersies, How must order them all to him, or he will be demolished, for he has but a small Force at present. If you leave Washington weak, They will march to Boston. I am &c.
    